Citation Nr: 0416113	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  88-43 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a right total knee replacement for the period 
from May 1, 2000.  

2.  Entitlement to a rating in excess of 10 percent for a 
right knee scar for the period from March 30, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This appeal arises from an August 1984 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that continued a 30 percent evaluation 
for a right knee disorder, classified as status post surgery 
for torn medial and lateral meniscus.  A Notice of 
Disagreement was filed in September 1985, and a Statement of 
the Case was issued to the veteran in October 1985.  A 
substantive appeal was filed in January 1986.  The veteran 
testified in January 1989 at a personal hearing in 
Washington, D.C., before the undersigned Veterans Law Judge.  

During the pendency of this appeal, the veteran was awarded a 
100 percent temporary total rating on several occasions based 
on hospitalization and the need for convalescence for knee 
disability.  From March 30, 1999, to May 1, 2000, he was 
awarded a 100 percent schedular rating based on the need for 
a right knee replacement.  Thereafter, his rating for the 
right knee disorder was decreased to 30 percent, effective 
May 1, 2000, and his ratings for arthritis and instability of 
the right knee were subsumed in a single rating for right 
total knee replacement.  As the veteran was in receipt of a 
100 percent evaluation for a right knee disability for the 
period from March 30, 1999, to May 1, 2000, any appeal 
regarding an increased rating for this time period would be 
moot.  Therefore, the issues on appeal are those listed on 
the title page of this decision.  

The Board in July 2000 granted a separate 10 percent rating 
for a tender scar resulting from the right knee disability 
for the period prior to March 30, 1999.  A rating decision 
dated in August 2000, which implemented this decision, 
granted a 10 percent rating under Diagnostic Code 7804, 
effective from March 27, 1984.  The issue remains as to 
whether a higher rating is warranted from March 30, 1999.  

This case has been before the Board on a number of previous 
occasions, most recently in August 2002; each time, it was 
remanded for further development.  In May 2003, the RO 
continued the evaluations currently assigned, and the case 
has been returned to the Board for final appellate 
consideration.  

The Board notes that a separate 10 percent evaluation has 
been in place for right knee arthritis under Diagnostic Code 
5003 since July 1, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Residuals of a right total knee replacement are 
manifested by pain, weakness, with stiffness on ambulation 
requiring a cane or assistive device.  However, limitation of 
extension of the knee is not shown, and the femoral and 
tibial components are well seated and aligned with no 
evidence of loosening.  Severe pain or weakness of the 
affected extremity, or ankylosis of the knee, is not shown.  

3.  From March 30, 1999, the service-connected right knee 
scarring is well healed, nontender, and nonerythematous, and 
is not associated with any unusual or exceptional disability 
factors.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a right total knee replacement, effective from 
May 1, 2000, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, diagnostic codes 5055, 5257 
(2003).  

2.  The criteria for a rating in excess of 10 percent for 
right knee scarring, effective from March 30, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Code 7804 (as in effect 
before Aug. 30, 2002).  

3.  The criteria for a rating in excess of 10 percent for 
right knee scarring, effective from March 30, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Code 7804 (effective Aug. 
30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met with respect to these 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that only after the initial rating decision 
denying the claims did the RO provide notice of the veteran's 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  However, this appeal has been extensively developed 
and is ripe for decision.  The Board is of the opinion that 
no useful purpose would be served by remanding the case to 
the RO for a de novo adjudication of the claim herein 
addressed in an effort to redress the fact that the timing of 
the notice did not follow the precise sequence suggested by 
the provisions of the VCAA.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  Remanding the case for this purpose 
would exalt form over substance without any true benefit 
accruing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2003), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

A.  Right total knee replacement from May 1, 2000

Under the rating schedule, prosthetic replacement of a knee 
joint is rated 100 percent for one year following 
implantation of the prosthesis.  Thereafter, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
With intermediate degrees of residual weakness, pain, or 
limitation of motion, rating by analogy to such 
symptomatology is made under diagnostic codes 5256, 5261 or 
5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

Under Diagnostic Code 5256, favorable ankylosis of the knee, 
in full extension or in slight flexion between zero degrees 
and 10 degrees, warrants a 30 percent evaluation; ankylosis 
in flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

The relevant evaluations for limitation of extension of the 
knee are assigned as follows:  Extension limited to 20 
degrees is 30 percent disabling; extension limited to 30 
degrees is 40 percent disabling; and extension limited to 45 
degrees is 50 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

The record shows that the veteran underwent a right total 
knee replacement on March 30, 1999, which was rated 100 
percent disabling for a year thereafter.  

The record does not show that a 60 percent evaluation is 
warranted in this case because it is not shown that for the 
period commencing May 1, 2000, the right total knee 
replacement has resulted in residuals consisting of severe 
painful motion or weakness in the affected extremity.  The 
record is not as complete as it might have been had the 
veteran reported for a VA examination scheduled in August 
2002.  The record unequivocally demonstrates that the veteran 
has significant pain, but the pain is not truly localized to 
the right knee.  Rather, it is diffuse and affects his hips, 
both knees, and, especially his low back.  

When seen in the VA orthopedic clinic in late December 2001, 
an examination showed that the veteran had tenderness to 
palpation over his entire lumbar spine in the midline, as 
well as significant muscle spasm in his paraspinous 
musculature bilaterally.  He also had significant tenderness 
to palpation over his right and left sacroiliac joints.  He 
was able to toe walk with balance assistance, and to heel 
walk.  Strength testing in the right lower extremity was 4/5 
throughout, except for the extensor hallucis longus (EHL), 
which was 5/5.  The examiner indicated that the veteran had 
initial 5/5 strength in the right lower extremity, which 
would then have "some giving way.  As such, I will call that 
4/5, however, it is difficult to tell."  The veteran said 
that his right lower extremity musculature always behaved in 
that fashion.  Although reflexes were one over four at the 
patellar tendons bilaterally, his sensation was intact to 
light touch throughout the right lower extremity.  The 
examiner felt that while the veteran might have radicular 
symptoms with radiation to the posterior right leg, he felt 
that his pain came from nerve root irritation.  The 
orthopedic evidence in December 2001 does not show the 
presence of severe right lower extremity weakness such as to 
warrant a higher evaluation under Diagnostic Code 5055.  

On VA orthopedic examination in September 2001, the veteran 
reported that he had undergone multiple surgeries on both 
knees since injury to both knees in service.  It was stated 
that in addition to his right knee replacement, he had 
undergone bilateral hip replacements, as well as a left total 
knee replacement in May 2000.  It was further reported that 
he was working full-time as computer analyst.  He commuted to 
work each day.  The veteran stated his work entailed walking 
a couple of miles every day, moving from office to office and 
building to building.  On examination, the veteran walked 
slowly with a cane.  He was able to undress slowly.  
Initially, he was sitting on a chair with his knees flexed; 
when he stood up, he declined to walk without a cane.  He was 
able to get on the examination table.  He had extension of 
the right knee to zero degrees, but he resisted flexion and 
started complaining of pain at 45 degrees.  He could slowly 
flex his right knee to 100 degrees.  The normal range of 
motion of the knee is from zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2003).  On a VA physical therapy 
consultation in November 2002, the veteran had range of 
motion of the right knee from zero to 60 degrees while 
supine.  Ankylosis is immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992); Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  As the veteran 
retains range of motion of the right knee, it is apparent 
that ankylosis of the knee is not shown.  An increased rating 
under Diagnostic Code 5256 is therefore not warranted.  

The examiner remarked in September 2001 that the veteran had 
limitation in prolonged standing, walking, climbing stairs, 
or walking on uneven ground.  This suggests the type of 
functional impairment addressed in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), but there is no showing that such functional 
impairment, including his knee pain, results in limitation of 
extension of the knee to 30 degrees such as to warrant a 40 
percent evaluation under Diagnostic Code 5261.  

There was no localized tenderness, swelling or deformity of 
the right knee joint on examination in September 2001.  This 
is a significant finding with respect to the right knee pain.  
Although the veteran essentially contends that the service-
connected right knee disorder is manifested by severe pain, 
pain is a subjective symptom that must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2003).  The examiner stated that the veteran had required 
only minimal pain medication, which consisted of one tablet 
of Flexeril two to three times a week at bedtime and one 
tablet of Darvocet N 100 a day.  This evidence indicates that 
the right knee pain is not shown to a severe degree.  

Moreover, treatment records for the period from October 2001 
to May 2003 show that the pain radiating to the veteran's 
posterior knee in December 2001 was attributed to low back 
pain.  Although the veteran complained of bilateral knee pain 
on a Pain Management Consultation in September 2002, his 
primary pain complaint was low back pain.  It was reported 
that he had had multiple knee surgeries and eventually 
underwent bilateral hip and knee replacements He complained 
of achy pain down the posterior of his legs and said that he 
had some associated numbness and tingling in the legs.  He 
reported that he had been on one tablet of Percocet every six 
hours but had recently increased that dosage to up to two 
tablets and had experienced about 20 percent relief of pain.  
On examination, his pain score was 6/10; during the 
examination he complained of pain that was 7/10 to 8/10.  The 
veteran preferred to sit with his knees extended due to knee 
and hip pain.  He had markedly limited range of motion of the 
knee secondary to pain and knee contractures.  However, the 
limitation of knee motion was not measured in degrees.  The 
limitation would appear to preclude or significantly impede 
flexion of the knee, while extension appears to be full.  The 
maximum schedular evaluation for limitation of knee flexion 
is 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Strength was limited in the bilateral lower extremities 
secondary to pain inhibition.  He ambulated with an assistive 
device with a stiff gait.  However, the November 2002 
physical therapy consultation showed strength by manual 
muscle test (MMT) in the right lower extremity of 4-/5.  
Although it was felt that the veteran had severe restriction 
of the range of motion of the lower extremities, it is 
apparent from the physical therapy consultation that the 
principal functional impairment affecting the veteran's 
ability to ambulate or perform the activities of daily living 
was his chronic back pain and bilateral sacroiliac joint 
pain.  Indeed, the primary treatment objective was to reduce 
his back pain and increase his mobility and flexibility as 
affected by his back pain.  The record shows that the veteran 
called the outpatient clinic in October 2002 and indicated 
that he was experiencing good pain relief with his current 
medication regimen and that he was more active since starting 
his new pain medication.  

The orthopedic examiner in September 2001 interpreted X-rays 
of the right knee as showing that the femoral and tibial 
components of the knee replacement were well seated with no 
evidence of loosening.  In addition, there was no instability 
of the right knee prosthesis on clinical examination.  Thus, 
a 40 percent evaluation is not warranted under Diagnostic 
Code 5262 for nonunion of the knee joint with loose motion 
requiring a brace.  A 30 percent evaluation is the maximum 
schedular evaluation warranted for recurrent subluxation or 
lateral instability of the knee joint under Diagnostic Code 
5257.  

Although the service-connected right knee disorder may be 
evaluated under several diagnostic codes, the rule against 
pyramiding precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation.  38 
C.F.R. § 4.14 (2003).  Rather, the diagnostic code is applied 
that best reflects the overall disability picture shown for 
the specific anatomical part involved.  The Board is of the 
opinion that the 30 percent evaluation assigned accurately 
reflects the actual degree of functional impairment 
demonstrated in this case.  38 C.F.R. §§ 4.10, 4.40 (2003).  

The Board therefore concludes that a preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent for residuals of a right total knee replacement, 
effective from May 1, 2000.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  

B.  Right knee scarring from March 30, 1999

On VA examination in September 2001, the veteran had a six-
inch long scar on his anterior right knee that was well 
healed, nontender, and nonerythematous.  The Pain Management 
Consultation in September 2002 showed that the veteran had 
multiple incisions of the hips and knees as a result of joint 
replacements that were well healed.  The 10 percent 
evaluation currently assigned is the maximum schedular 
evaluation available for superficial scars that are found to 
be tender and painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (as in effect before and on Aug. 30, 
2002) (the criteria for evaluating a superficial scar under 
Diagnostic Code 7804 are essentially identical under both old 
and new rating criteria).  

The issue is therefore whether the veteran is entitled to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  The provisions of section 3.321(b)(1) were 
furnished to the veteran in the supplemental statement of the 
case issued in May 2003.  However, the record does not show 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  There is no showing since March 30, 1999, that 
the right knee scarring has resulted in frequent 
hospitalizations or that, by itself, it has resulted in 
marked interference with employment.  The September 2001 
examination report reflects the veteran's claim that, on 
average, he was able to work only seven months a year because 
of pain in his legs and that he was finding it difficult to 
continue full-time employment.  He stated that he was 
thinking of working only part-time.  However, any 
interference with employment is not shown to be attributed 
solely to the right knee scar.  The September 2002 Pain 
Management Consultation report indicates that the veteran was 
working as a computer security analyst, while the November 
2002 physical therapy consultation report states that the 
veteran was working with computers in crime investigations.  

The Board observes that the rating schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003) (emphasis added).  The adverse 
occupational impact of the service-connected right knee 
scarring is contemplated in the 10 percent rating currently 
assigned.  Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

It follows that the claim of entitlement to a rating in 
excess of 10 percent for right knee scarring must be denied.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 30 percent for residuals of a right 
total knee replacement for the period from May 1, 2000, is 
denied.  

A rating in excess of 10 percent for right knee scarring for 
the period from March 30, 1999, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



